Citation Nr: 0700811	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for drug and alcohol abuse, 
as secondary to post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In his July 1994 appeal, the veteran requested a Travel Board 
hearing.  He withdrew this request by letter in October 1997.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, while the law has consistently 
precluded direct service connection for alcohol and drug 
abuse, service connection may be granted for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, this 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See id. at 1381.

As it currently stands, the veteran has submitted a January 
2003 letter from a mental health inspector of the State of 
Michigan as evidence of current drug and alcohol dependence.  
Also on file are treatment records and VA examination reports 
suggesting a possible link between the veteran's service-
connected PTSD and his drug and alcohol abuse.  While this 
evidence does not prove (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability, see 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en 
banc), it does offer enough evidence to justify a remand for 
further development.  See 38 C.F.R. § 3.159.     

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims, including the prison at which the 
veteran is currently incarcerated.  After 
obtaining any necessary authorization from 
the appellant for the release of medical 
records, the RO should obtain these 
records and associate them with the file.

2.  The AMC should contact the Michigan 
Department of Corrections or other 
appropriate authority and determine 
whether arrangements can be made to 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the current nature 
and severity of all substance abuse 
disorders, to include drug and alcohol 
abuse.  If an examination proves not 
feasible, then the RO must document in 
writing and associate with the claims file 
all efforts expended to afford the 
appellant such a VA examination despite 
his incarceration.  If, however, such an 
examination is feasible, the claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The examiner is asked to diagnose any 
current substance abuse disorder and to 
render an opinion as to whether it is at 
least as likely as not that any current 
substance abuse disorder is secondary to 
his service-connected PTSD.  All tests and 
studies deemed necessary should be 
accomplished and all pertinent medical 
complaints, symptoms, and clinical 
findings should be reported in detail.  A 
complete rationale for all opinions should 
be provided.

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

